Title: From George Washington to John Hancock, 14 July 1775
From: Washington, George
To: Hancock, John



Sir
Camp. Cambridge July 14. 1775

Since I did myself the Honour of addressing you the 10th Instt nothing material has happened in the Camp. From some

authentick & later Advices of the State of the Ministerial Troops & the great Inconvenience of calling in the Militia in the midst of Harvest, I have been induced for the present to waive it; but in the mean Time recruiting Parties have been sent throughout this Province to fill up the Regiments to the Establishment of the Provincial Congress. At the same Time that I received these Advices, I also obtained a List of the Officers of the Enemy killed and wounded in the late Battle at Charles Town which I take this Opportunity to inclose. The great Scarcity of fresh Provisions in their Army has led me to take every Precaution to prevent a Supply, for this Purpose I have ordered all the Cattle & Sheep to be drove from the low Grounds & Farms within their Reach—A Detachment from General Thomas’s Camp on Wednesday Night went over to Long Island & brought from thence 20 Cattle & a Number of Sheep with about 15 Labourers who had been put on by a Mr Ray Thomas to cut the Hay &c. By some Accident they omitted burning the Hay & returned the next Day at Noon to complete it; which they effected amidst the Firing of the Shipping with the Loss of one Man killed & another wounded.
Last Evening also a Party of the Connecticut Men stroll’d down on the Marsh at Roxbury & fired upon a Centry which drew on a heavy Fire from the Enemys Lines & floating Batteries, but attended with no other Effect than the Loss of one killed by a Shot from the Enemy’s Lines—In the mean Time we are on both Sides continuing our Works, but there has been no other Movement than what I have noticed above. I shall endeavour to give a regular & particular Account of all Transactions as they occur which you will please to lay before the Hon. Congress. I have the Honour to be Sir, Your most Obed. & very Hbble Servt

Go: Washington

